Ehblich, Ch. J.
The action was by the plaintiff as the beneficiary named in a certain policy of $500 issued by the defendant.
The main defense was an alleged breach of warranty contained in the application for insurance, in which the defendant alleges it was stated that the insured, Peter Jans, had not made a previous application for insurance.
*786The only statements of the hind are found in exhibit Ho. 3 .•and exhibit A, and they relate to policy Ho. 22,621, which is marked Ho. 1 m, and which was issued July 25, 1892.
The policy sued upon is marked exhibit 2, and numbered 1,267.
In the application for this ptilicy there is no statement of any kind which was proved to 'be untrue. .
So that the defense of breach of warranty in respect of this policy failed.
The other questions in the case were submitted to the jury under the charge of the court, and the jury found for plaintiff.
Their verdict is satisfactorily ■ sustained by the evidence and the judgment entered thereon must be affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed, with costs.